Citation Nr: 1522754	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-31 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES
 
1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for leukopenia, to include as due to radiation exposure.
 
2. Entitlement to service connection for leukopenia, to include as due to radiation exposure.
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from November 1954 to July 1981.
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2012 rating decision issued by the Regional Office (RO) in Jackson, Mississippi.  The appeal was certified to the Board through the RO in St. Louis, Missouri.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for leukopenia, to include as due to radiation exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
Evidence added to the record since the unappealed February 2000 rating decision denying entitlement to service connection for leukopenia, to include as due to radiation exposure, is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim.
 
 
CONCLUSION OF LAW
 
New and material evidence has been presented to reopen a claim of entitlement to service connection for leukopenia, to include as due to radiation exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
 


REASONS AND BASES FOR FINDING AND CONCLUSION
 
As the Veteran's claim is being reopened and remanded for further development, there is no need to discuss at this time whether VA has complied with the Veterans Claims Assistance Act of 2000 and implementing regulations.
 
The Veteran contends that leukopenia is the result of his participation in the cleanup of radioactive debris in Palomares, Spain in 1966.  After reviewing all of the evidence of record available at the time of a February 2000 rating decision which denied entitlement to service connection for leukopenia, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, a June 2014 memorandum shows that the Air Force Office of the Surgeon General recently reevaluated the dose assessment for veterans involved in the 1966 nuclear weapons incident response at Palomares, Spain.  Because the Veteran had been determined to be among "the highest exposed" individuals, he was assigned a worst case committed effective dose of 17.9 rem, which is higher than prior assessments.  As this revised dose estimate raises a reasonable possibility of changing the prior outcome the claim is reopened.  38 C.F.R. § 3.156(a).
 
 
ORDER
 
New and material evidence having been received, the claim of entitlement to service connection for leukopenia, to include as due to radiation exposure, is reopened.  
 
 
REMAND
 
Although leukopenia is not a radiogenic disease as contemplated by 38 C.F.R. § 3.311 (2014), because the Veteran submitted a number of private opinions linking leukopenia to his exposure to radioactive material, the RO requested a dose assessment.  An April 2012 assessment assigned, however, only an estimated maximum total effective dose equivalent of 4.2 rem.  In a May 2012 opinion, the Director of the VA Environmental Health Program reasoned that because the appellant's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime - the threshold at which there is substantial and convincing scientific evidence for health risks following high-risk dose exposure - it was unlikely that his leukopenia was attributable to radiation exposure.  

As noted above, the June 2014 memorandum from the Air Force Office of the Surgeon General assigned a worst case committed effective dose of 17.9 rem.  Given that the revised assessment is significantly higher than the April 2012 assessment, another opinion is warranted.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. Refer the case to the Under Secretary for Benefits for consideration based on the June 2014 dose assessment provided by Air Force Office of the Surgeon General and as provided by 38 C.F.R. § 3.311(b)(1).
 
2. The AOJ must ensure complete compliance with the directives of this remand.  If any report received in connection with the above directives is deficient in any manner, the AOJ must implement corrective procedures.
 
3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative - if he subsequently obtains one - should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


